
	

113 S440 IS: Preparing and Reinvesting in Early Education Act of 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 440
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Reid (for
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for
		  loan forgiveness for early childhood educators, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preparing and Reinvesting in Early
			 Education Act of 2013 or PRE ED Act of 2013.
		2.Expanding FFEL
			 loan forgiveness program to early childhood educatorsSection 428J of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1078–10) is amended—
			(1)in the section heading, by inserting
			 early childhood educators
			 and elementary and secondary school before
			 teachers;
			(2)by striking subsection (b) and inserting
			 the following:
				
					(b)Program authorizedThe Secretary shall carry out a program,
				through the holder of the loan, of assuming the obligation to repay a qualified
				loan amount for a loan made under section 428 or 428H, in accordance with
				subsection (c), for any borrower who—
						(1)(A)is a new borrower on or after October 1,
				1998, and has been employed as a full-time teacher for 5 consecutive complete
				school years—
								(i)in a school or location that
				qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan
				recipients who teach in such schools or locations; and
								(ii)if employed as an elementary
				school or secondary school teacher, is highly qualified as defined in section
				9101 of the Elementary Secondary Education Act of 1965, or meets the
				requirements of subsection (g)(3); or
								(B)(i)has been employed as a
				full-time early childhood educator at an early childhood program for 5
				consecutive complete school years or a comparable period, as determined by the
				Secretary; and
								(ii)obtained an associate degree or
				baccalaureate degree in early childhood education from an institution of higher
				education prior to the beginning of the period described in clause (i);
				and
								(2)is not in default
				on a loan for which the borrower seeks
				forgiveness.
						;
			(3)by striking
			 paragraph (1) of subsection (c) and inserting the following:
				
					(1)In
				general
						(A)Aggregate
				amountsOf the loan obligation on a loan made under section 428
				or 428H that is outstanding after the completion of the fifth complete school
				year of teaching described in subsection (b)(1) or comparable period (in
				accordance with subsection (b)(1)(B)(i)), the Secretary shall repay not more
				than—
							(i)$5,000 in the
				aggregate for a borrower described in subsection (b)(1)(A), except as provided
				in paragraph (3); and
							(ii)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(B).
							(B)Interaction
				with direct loan programNo borrower may receive a reduction of
				loan obligations under both this section and section
				460.
						;
				and
			(4)in subsection
			 (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(A)(i); and
				(B)in paragraph (3),
			 by striking (b)(1)(B) and inserting
			 (b)(1)(A)(ii).
				3.Expanding Federal
			 Direct Loan cancellation program to early childhood educatorsSection 460 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087j) is amended—
			(1)in the section heading, by inserting
			 early childhood educators
			 and elementary and secondary school before
			 teachers;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Program
				authorizedThe Secretary shall carry out a program of canceling
				the obligation to repay a qualified loan amount in accordance with subsection
				(c) for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford
				Loans made under this part for any borrower who—
						(1)(A)is a new borrower on or after October 1,
				1998 and has been employed as a full-time teacher for 5 consecutive complete
				school years—
								(i)in a school or location that
				qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan
				recipients who teach in such schools or locations; and
								(ii)if employed as an elementary
				school or secondary school teacher, is highly qualified as defined in section
				9101 of the Elementary Secondary Education Act of 1965, or meets the
				requirements of subsection (g)(3); or
								(B)(i)has been employed as a
				full-time early childhood educator at an early childhood program for 5
				consecutive complete school years or a comparable period, as determined by the
				Secretary; and
								(ii)obtained an associate degree or
				baccalaureate degree in early childhood education from an institution of higher
				education prior to the beginning of the period described in clause (i);
				and
								(2)is not in default
				on a loan for which the borrower seeks
				forgiveness.
						;
			(3)by striking
			 paragraph (1) of subsection (c) and inserting the following:
				
					(1)In
				general
						(A)Aggregate
				amountsOf the loan obligation on a Federal Direct Stafford Loan
				or a Federal Direct Unsubsidized Stafford Loan that is outstanding after the
				completion of the fifth complete school year of teaching described in
				subsection (b)(1) or comparable period (in accordance with subsection
				(b)(1)(B)(i)), the Secretary shall cancel not more than—
							(i)$5,000 in the
				aggregate for a borrower described in subsection (b)(1)(A), except as provided
				in paragraph (3); and
							(ii)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(B).
							(B)Interaction
				with FFEL programNo borrower may receive a reduction of loan
				obligations under both this section and section
				428J.
						;
				and
			(4)in subsection
			 (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(A)(i); and
				(B)in paragraph (3),
			 by striking (b)(1)(B) and inserting
			 (b)(1)(A)(ii).
				4.Amendment to
			 loan forgiveness for service in areas of national need programSection 428K(g)(3)(C) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078–11(g)(3)(C)) is amended by inserting
			 an associate degree in early childhood education or before
			 a baccalaureate.
		
